Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive. Applicants have asked for deferment of the requirement to file a terminal disclaimer to overcome the double patenting rejections. Therefore, these rejections have been maintained.
Applicants also argue that the claim amendments have overcome the 35 U.S.C. 112 rejections. It is submitted that while the amendments have generally obviated the specific 112 (b) issues for independent claims, the amendments have necessitated new 112 (b) issues with respect to claims 1, 4 and 20.
Applicant’s arguments, with respect to the 35 U.S.C. 103 rejections of the various outstanding claims have been fully considered and are persuasive.  All of the 103 rejections accordingly have been withdrawn. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-26 of U.S. Patent No. 10,166,497 and claims 1-4 of U.S. Patent No. 10,799,816. 

Claims 1-8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In each of claims 1, 4 and 20, recitation of “the first plunger pump is configured to generate alternating flow of fluid through the first filter housing…second filter housing” is vague and incomplete, thus ambiguous. It is unclear how configuration of the pumps in themselves is sufficient to cause an alternating flow through the pumps and housings. It is unclear whether “alternating” is referring to flow being alternately directed between the first and second pumps and housings, or refers to alternating direction or routing of flow through pumps and housings.

		ALLOWABLE SUBJECT MATTER
Claims 1-8 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and Obviousness Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 20 would distinguish, at least in view of its dependence upon claim 17, which itself is deemed to distinguish in view of recitation of the controller comprising a processor executing preset instructions altering the linear distance of the plunger pumps depending upon a size of each of the respective pumps and housings.
Claims 9-16 and 17-19 would be allowable if rewritten or amended to overcome the rejections under Obvious Double Patenting, as set forth in this Office action. 
Independent claim 9 would similarly distinguish in view of the recitation of a first flexible portion of one of the pumps movable being selectively movable with respect to a rigid portion of such pump via the actuator of the pump. Shevitz is now deemed to recite at least one piston or plunger pump having a housing constructed from a composite or composite of solid or rigid polymers and flexible materials in [0095, 0096], however does not suggest a discrete and movable flexible pump portion particularly regarding movement relative to a rigid portion of such pump as recited in claim 9.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.



	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
03/11/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778